Citation Nr: 0945446	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
post-operative meniscus tear (left knee disability), 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status-pos meniscectomy (right 
knee disability), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction is currently with the RO in 
Milwaukee, Wisconsin.  

In July 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In November 2006, the Board issued a decision upholding the 
RO's denial of the Veteran's claims.  The Veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In March 2008, the Secretary of Veterans Affairs and the 
Veteran (the Parties) moved the Court to vacate the Board's 
decision.  The Court granted that Joint Motion for Remand the 
same month, vacating and remanding the matter to the Board.  

In August 2008 and in June 2009, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) to 
address due process concerns.  The requested actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  




FINDINGS OF FACT

1.  The Veteran's service connected left knee disability 
results in pain but does not result in lateral instability or 
any subluxation, functional flexion limited to less that 85 
degrees, or functional extension limited to 5 degrees or 
greater, and has not rendered him unable to secure or follow 
a substantially gainful occupation.  

2.  The Veteran's service connected right knee disability 
results in pain but does not result in lateral instability or 
any subluxation, functional flexion limited to less that 75 
degrees, or functional extension limited to 5 degrees or 
greater, and has not rendered him unable to secure or follow 
a substantially gainful occupation.  

3.  The Veteran's service connected right and left knee 
disabilities do not result symptoms or level of disability 
not contemplated by the VA Schedule for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent 
disabling for the Veteran's service connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341,4.1, 4.3, 4.7, 
4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2009).

2.  The criteria for a rating higher than 10 percent 
disabling for the Veteran's service connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.7, 
4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2009).

3.  The criteria for referral of the Veteran's case for 
extraschedular consideration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.16(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

The Veteran seeks increased ratings for his service connected 
disabilities of the knees.  During the July 2005 Board 
hearing, his representative asked him what he did as far as 
work.  Board hearing transcript at 6.  The Veteran responded 
that he did not work but that he was a full time college 
student and that this was pursuant to VA vocational 
rehabilitation.  Id.  He explained that the goal was to get 
in a field that did not entail strenuous lifting that he was 
unable to do because of his knee disabilities.  Id.  

The basis for the March 2008 Joint Motion for Remand was that 
the Parties agreed that this testimony gave rise to a 
question of whether the Veteran was entitled to a rating 
outside of the schedular criteria, and/or a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  The Board addresses both of these 
issues in the instant decision.  

Importantly, although the Board must address the issue of a 
TDIU, as ordered by the Court, the Board recognizes that the 
Veteran did not state that he was "unemployable", but 
rather actively pursued, and successfully completed, a period 
of vocational rehabilitation, including achieving a degree in 
higher education, has secured employment, and from all 
evidence associated with his VA Vocational Rehabilitation 
file, has been successful in that employment.  

In this regard, the Board can find no basis in the record for 
a conclusion that the Veteran himself believes that he is, or 
was, unemployable, due to his service connected disabilities 
or that he ever wanted to file a TDIU claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether an increased rating or increased 
ratings are warranted for separate periods based on the facts 
found over the appeals period, a practice known as "staging 
the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

The RO has assigned a 10 percent rating for the Veteran's 
left knee disability based on the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for instability of the knee.  
A 10 percent rating has also been assigned for the Veteran's 
right knee disability and the RO has listed the diagnostic 
code as 5257-5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
provides for rating arthritis.  

The Veteran's representative has correctly asserted that 
separate ratings can be assigned for instability, under 
Diagnostic Code 5257 and for arthritis under Diagnostic Code 
5003, so long as the respective criteria are satisfied.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  38 C.F.R. § 4.14 states that evaluation of 
the same manifestations of a disability under different 
diagnoses, a process called "pyramiding", is to be avoided.  
However, in cases where the record reflects that the Veteran 
has separate and distinct manifestations of his disability, § 
4.14 does not bar assignment of separate ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  VA's General Counsel has issued a 
precedent opinion holding that, consistent with Esteban, a 
Veteran may be assigned separate ratings under Diagnostic 
Code 5257 and Diagnostic Code 5003, provided that a separate 
rating must be based upon additional disability.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. 
Reg. 56,704 (1998).  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.

Arthritis is evaluated based on the limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  If the joint 
is affected by limitation of motion but the limitation of 
motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
Id.  In the absence of limitation of motion, a 10 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups.  Id.  A 20 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups, with occasionally incapacitating exacerbations.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable (zero percent) rating is warranted where knee 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees, a 20 
percent rating is warranted where knee flexion is limited to 
30 degrees, and a 30 percent rating is warranted where knee 
flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
noncompensable rating is warranted where knee extension is 
limited to 5 degrees, a 10 percent rating is warranted where 
knee extension is limited to 10 degrees, a 20 percent rating 
is warranted where knee extension is limited to 15 degrees, a 
30 percent rating is warranted where knee extension is 
limited to 20 degrees, a 40 percent rating is warranted where 
knee extension is limited to 30 degrees, and a 50 percent 
rating is warranted where knee extension is limited to 45 
degrees.  

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

As noted in the examination reports, the Veteran has small 
surgical scars of both knees.  In order to warrant a 
compensable evaluation, superficial scars of other than the 
head, neck, or face, must comprise areas of at least 144 
square inches, or must be unstable, or must be painful.  
38 C.F.R. § 4.118 Diagnostic Codes 7802, 7803, or 7804.  Deep 
scars or scars that cause limited motion must comprise areas 
exceeding 6 square inches in order to warrant a compensable 
evaluation.  38 C.F.R. § 4.118 Diagnostic Codes 7801.  As 
indicated in the examination reports and clinical records, 
the Veteran's scars do not meet any of these criteria so a 
separate rating for scars is not warranted.  

The Veteran underwent a medical evaluation of his knees in 
February 2003 examination which included a review of the 
claims file.  The report of that examination includes an 
extensive discussion of the history of the Veteran's 
disabilities of his knees.  Physical examination revealed no 
appreciable scars or joint deformity of the right knee and 3 
one centimeter scars of the left knee which were clean, dry, 
and intact, and without erythema or tenderness to palpation.  
The Veteran had tenderness over the medial aspect of his 
bilateral knees as shown upon deep palpation.  There was no 
effusion of either knee; he had 5 out of 5 motor strength 
bilaterally.  With knees in full extension there was no 
evidence of joint laxity in the medial lateral or collateral 
ligaments of either knee.  With the knees in 30 degrees of 
flexion he had negative anterior and posterior drawer sign 
bilaterally.  

Range of motion of the right knee was from 0 degrees of 
extension to 75 degrees of flexion, with pain at 75 degrees.  
Extension to 0 degrees was without pain, there was pain at 5 
degrees of hyperextension.  Range of motion of the left knee 
was to 85 degrees of flexion, limited at the 85 degrees by 
pain, and to zero degrees of extension without pain but with 
pain at 10 degrees of hyperextension.  The examiner diagnosed 
mild right knee strain with normal x-rays and a left knee 
meniscal tear, post partial lateral meniscectomy in 1989, 
with normal x-rays.  

This examination report is evidence against assigning any 
compensable rating for disability of either knee.  The report 
shows that the Veteran had no instability of either knee, no 
arthritis was seen on x-ray or other examination, and his 
range of motion exceeded that of even a noncompensable 
rating.  Nor is this evidence that the Veteran was unable to 
secure and follow a substantially gainful occupation due to 
his service connected knee disabilities, or for that matter 
any other disability.  

In November 2003, the Veteran underwent a right knee 
arthroscopy with joint debridement and a partial lateral 
meniscectomy.  The operation report includes a report that 
the anterior cruciate ligament appeared to have some laxity.  

Clinical examination in March 2004 showed mild knee effusion 
of the right knee with range of motion from 0 to 100 degrees.  
His left knee had painful clicking and catching, mainly 
lateral McMurrays and crepitus.  X-rays showed early 
degenerative joint disease changes in both knees.  Range of 
motion in April 2004 was from 0 degrees of extension to 100 
degrees of flexion for both knees, with no instability.  VA 
outpatient treatment notes from January 2005 include the 
Veteran's report that he had a tingling sensation at the 
sites of his knee surgery but that these did not bother him 
much.  Observation of the Veteran with regard to his knees 
did not disclose disability.  

During the July 2005 Board hearing, the Veteran testified 
that he had daily severe pain and weakness of both knees, 
with pain worse on the right.  2005 Board hearing transcript 
at 3.  He testified that both knees had buckled, or given 
out, in the past.  Id. at 5.  The Veteran also testified that 
he was a full time college student and indicated that he was 
involved in a vocational rehabilitation program.  Id. at 6.  
He described his pain as severe and stated that he cannot sit 
in a certain position for long because of the pain "so I 
have to constantly move my knees - or stand up for a minute 
just to stop the pain.  And it really doesn't stop it, but it 
kind of eases it - eases it a little."  Id at 8.  

With regard to instability of his knees, the Veteran stated 
"It's the pains that I receive in both knees that - - that 
irritates me a lot.  And - - and sometimes, you know, like I 
say, I do be unstable with the pain sometimes."  Id. at 10.  
He also testified that he has fallen in the past and that 
"it's possible one of the legs probably gives out, and I may 
stumble or something and catch myself."  Id. at 10.  

Although there was a finding of some laxity of the anterior 
cruciate ligament during the November 2003 surgery, a total 
temporary rating was in place at that time.  This finding 
therefore cannot be the basis for a higher rating at the time 
of the surgery.  He had no instability in March 2004, 
militating against a compensable rating under Diagnostic Code 
5257.  

As there was x-ray evidence of arthritis for both knees and 
the RO has apparently determined that the arthritis is a 
service connected condition, application of 38 C.F.R. § 4.59 
indicates that the minimum compensable rating is appropriate.  
In this case the minimum compensable rating for a knee 
disability is 10 percent; the ratings that have been in place 
during the course of the Veteran's current claim and appeal.  

Of note is that application of 38 C.F.R. § 4.40 and § 4.45 
does not result in a higher rating.  Range of motion, even 
taking into account pain on motion, was greater than the 
range for even a zero percent rating.  

In April 2008, the Veteran again underwent VA examination.  
Although this examination was conducted to determine if the 
Veteran had right ankle and hip disability due to his service 
connected knee disabilities, both knees were examined.  The 
examiner stated that the claims file was not available for 
review but he noted an accurate relevant history of the 
Veteran's knee disability, thereby taking into account the 
history of the disability.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Range of motion of both knees was from 
0 degrees of extension to 125 degrees of flexion, without 
painful limitation.  Collateral and cruciate ligaments were 
intact for both knees and McMurray's sign was negative for 
both sides.  The examiner commented that there was no rotary 
instability of the right knee and made no comment in this 
regard for the left knee.  He also indicated that range of 
motion testing included passive, active and three repetitive 
motions.  He reported that there was no additional functional 
impairment of the knees due to weakness, fatigability, pain, 
or incoordination.  

In September 2008 the Veteran again underwent examination of 
both knees.  This examination included a review of the 
Veteran's claims file and the examiner recited a relevant 
history from that file.  Physical examination revealed that 
the Veteran's gait and station were within normal limits with 
weight equally distributed on both lower extremities.  He was 
able to stand on his toes and heels without difficult and 
there was no evidence of swelling of his knees.  

Three scars from prior arthroscopic surgery were present on 
the Veteran's right knee but these scars were nontender, 
nonadherent to underlying tissue.  Range of motion of the 
Veteran's right knee was from 0 degrees of extension to 120 
degrees of flexion without painful limitation.  Collateral 
and cruciate ligaments were intact and stable to both varus 
and valgus stressing.  The anterior and posterior cruciate 
were intact.  There was no rotary instability.  There was 
mild subpatellar crepitation with extension and flexion of 
the knee.  

Examination of the Veteran's left knee revealed healed, non 
tender scars less than one centimeter in length which were 
nonadherent to underlying tissue.  Range of motion of the 
left knee was from zero degrees of extension to 120 degrees 
of flexion without painful limitation.  The medial and 
collateral ligaments were stable to both valgus and varus 
stressing.  The collateral and cruciate ligaments were 
intact.  

There was no evidence of quadriceps atrophy bilaterally and 
no evidence of joint effusion bilaterally.  There was minimal 
subpatellar crepitation present for both the left and right 
knees but no rotary instability of the left knee.  

The examiner stated that clinical findings do not indicate 
any functional limitation at the time of the examination and 
that there was no instability of either knee, providing 
highly probative evidence against the claim regarding the 
critical issue of instability.  He also stated that there was 
no functional impairment evidenced by x-ray evidence or 
physical findings and that the ranges of motion were during 
passive, active and three - repetitive motions for r both 
knees with no additional functional impairment due to pain, 
weakness, fatigability, incoordination or flare up.  He 
reported that no assistive devices were in place and that 
there were no incapacitating episodes, radiation of pain, and 
no neurological findings or affect on the Veteran's usual 
daily activities.  

Finally, the examiner diagnosed mild bilateral right and left 
knee arthritis, right knee x-rays showed calcification of the 
quadriceps tendon at its insertion with no identified 
effusion but mild degenerative changes were present.  He also 
stated that the left knee x-ray study showed mild 
degenerative changes, an old fracture of the proximal fibula, 
and Osgood -Schlatter disease but no joint effusion.  

An orthopedic surgery consult note signed by a physician 
approximately two weeks after the September 2008 examination 
is of record.  This note documents that the Veteran had been 
followed in rheumatology for multiple joint complaints, 
primarily of the right hip and knee and chronic low back pain 
and that the Veteran believed that these symptoms were 
related to his knee.  The Veteran complained of swelling of 
the knee and entire thigh and that the pain was across his 
back and down to his right foot.  A rheumatologist had 
suggested that this pain was related to his right hip 
arthritis.  Physical examination found the Veteran to have no 
effusion if the right knee, a diffuse tenderness to pressure 
including along the medial and lateral joint lines, no 
ligamentous laxity and a range of motion of zero to 120 
degrees.  The consult note also lists that x-rays of the 
right and left knee showed no significant degenerative 
changes.  The physician agreed with the rheumatologist that 
the Veteran's low back, right hip, and right knee pain all 
derived from arthritis of his right hip.  This physician also 
stated to consider a magnetic resonance imaging study (MRI) 
of the knee for further evaluation of meniscal or cartilage 
pathology.  

Another orthopedic surgery note from April 2009 is of record.  
This mostly repeats the finding of the earlier note, again 
noting a full range of motion of both knees, with no 
ligamentous laxity of either knee, no effusion, and no 
significant degenerative changes.  As an assessment the 
orthopedic resident provided right hip and knee pain, left 
knee pain - likely due to moderate arthritis and 
chondromalacia as well as hip impingement.  

The clinical records and the above described examination 
reports are evidence against assigning higher or additional 
evaluations for the Veteran's bilateral knee disabilities.  
None of the criteria for ratings under any applicable 
diagnostic code are met other than the criterion of painful 
joints due to arthritis.  Evaluations are in place for the 
minimum compensable rating for each knee, which is what is 
specified whether under Diagnostic Code 5003 or by 
application of § 4.59.  There is no evidence favorable to 
additional or higher ratings under the schedule.  

In an October 2009 statement, the Veteran's representative 
argued as follows:  "The appellant has subjective complaints 
of instability.  Objective testing in April 2009 did not 
demonstrate laxity in the ligaments.  This objective 
evaluation, however, fails to address the subjective feeling 
of instability experienced by the appellant."  

The Board finds that this argument is without merit.  
"Testing" of subjective instability amounts to no more than 
asking the Veteran if his knees feel unstable.  This was done 
during the Board hearing.  The Board places more weight on 
the objective results of stability testing than on the 
Veteran's subjective reports.  

Moreover, with regard to instability of the knee, the 
criteria for a compensable rating is whether there is lateral 
instability or recurrent subluxation, not whether the Veteran 
experiences a feeling of instability.  

In that document the representative also argued as follows:  
"The relative laxity in the knee joint while it is not in 
its weight bearing status does not overcome the veteran's 
complaints, and indeed, the April 2009 examiner failed to 
discuss whether pain on weight bearing would result in 
instability of the bilateral knees."  

This two part argument is also without merit.  First, the 
representative is impermissibly injecting his own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Second, the representative 
mischaracterizes the rating criteria by attempting to 
substitute "pain" for subluxation and lateral instability.  
Finally, the representative refers to VA orthopaedic surgery 
clinic outpatient treatment notes, the only April 2009 
references to the Veteran's knees, as an "examination".  
There is no requirement that a treating clinician discuss 
pain on weight bearing.  

Turning to the issue of whether the Veteran's disability 
warrants a total rating based on unemployability, the Board 
has reviewed the Veteran's VA vocational rehabilitation file 
as well as the claims file.  

A TDIU claim may be granted if the unemployability is the 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  Where these percentage requirements are not met, as 
in this case, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is given 
to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

A counseling narrative report from April 2004 includes that 
the Veteran had been unable to find suitable employment due 
to his disabilities but that the feasibility for successful 
rehabilitation appeared reasonably good based on his 
willingness to prepare for and actively seek entry level 
employment compatible with his aptitude and disabilities.  

Other documents show that the Veteran was enrolled as a 
student in a merchandising management program.  His resume 
shows that he had work history which included 27 months as 
the assistant manage of a fabrics company, five years as a 
salesman, and 14 months as an assistant clerk at a public 
library.  

Also included in this file is the April 2004 statement from 
an orthopedic resident that the Veteran's right knee 
disability restricted him to no heavy lifting greater than 10 
pounds permanently because lifting would aggravate his 
arthritis and hasten progression of the disease.  

Another document, signed by a VA contract counselor in 
September 2003 indicates that the Veteran had a GED and 
planned to work toward either a bachelors degree in clothing 
design or a degree in culinary arts.  

A Vocational Rehabilitation and Employment Referral dated in 
October 2007 indicates that the Veteran had completed a 
bachelors degree and had hands-on internship in his field of 
merchandise management.  A resume shows that he had worked in 
office support from February 2007 until October 2007 (the 
present at the time of the resume), worked at his college in 
office support for 13 months, as an assistant manage in a 
fabrics shop from March 2000 to June 2002, and as a salesman 
from June 1994 to December 1999.  Evidently his jobs as an 
assistant manager and a salesman required too much lifting.  

A letter dated in February 2008 indicates that the Veteran 
had been selected for employment with a salary of over 
$28,000.  There are several notes following that selection 
that indicate that the Veteran's employment was going well.  
A note from July 2008 ends with the sentence [c]ase is being 
closed rehabilitated".  

The preponderance of evidence of record is against a finding 
that the Veteran is unable to secure or follow a 
substantially gainful occupation.  He has done so.  The 
counseling report from 2004 that he had been unable to obtain 
suitable employment because of his service connected 
disabilities to amount to evidence that he has ever been 
unable to secure and follow substantially gainful employment 
due to his service connected disabilities.  He has 
consistently either worked or attended college as a full time 
student.  For these reasons, a TDIU is not warranted.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted in this case.  The 
Board finds that it is not.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's knee 
disabilities result in a level of disability or 
symptomatology not addressed by the schedular criteria.  His 
disability results in pain with minimal limitation of motion.  
These manifestations, both in kind and severity, are 
contemplated by the schedular criteria found at 38 C.F.R. §§  
4.40, 4.45, 4.59 and § 4.71a, Diagnostic Codes 5003, 5260 and 
5261.  Thus, analysis of this case under the first step 
specified in Thun indicates that referral for extraschedular 
consideration is not warranted in this case, the Board need 
go no further in the analysis.  Referral is not indicated in 
this case.

In summary, the preponderance of the evidence is against 
assigning higher evaluation(s) or additional evaluations, 
including a TDIU, for the Veteran's left and right knee 
disabilities or for referral for extraschedular 
consideration, for any period on appeal.  Hence, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA provided VCAA notice to the Veteran in letters sent in 
November 2003 and September 2008.  The November 2003 letter 
informed the Veteran of the evidence needed to substantiate 
his claim for increased ratings for his left and right knee 
disabilities and told him of his and VA's respective duties 
in obtaining evidence.  In the September 2003 letter the RO 
informed the Veteran as to how VA assigns disability ratings 
and provided examples of evidence going to such assignment.  
Neither letter informed the Veteran as to how VA assigns 
effective dates and the later letter was sent after the 
initial adjudication by the RO.  Hence, there are VCAA notice 
defects in this case.  

Not all notice defects require that the Board delay 
adjudication of an appeal in order to provide corrective 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining application of the rule of prejudicial error in 
VA benefits law).  In this case no delay is necessary because 
the notice errors have not resulting in prejudice to the 
Veteran.  As to the timing defect, the RO readjudicated the 
Veteran's claims in October 2008 and again in July 2009, 
following the last notice letter.  These readjudications 
coupled with the time that the Veteran has had to provide 
argument and evidence to support his claims have cured the 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Because 
neither the RO nor the Board have awarded any benefits 
following the Veteran's claim for an increase, an effective 
date will not be assigned and no prejudice can result from 
lack of notice as to how VA assigns effective dates.  

Of note, the denial of a TDIU is part and parcel to the 
denial of an increased rating in this case.  Cf. Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (explaining that a TDIU is 
merely one way of assigning a disability rating).  In the 
July 2009 Supplemental Statement of the Case the RO explained 
that a TDIU was not warranted and provided the Veteran with 
the regulations applicable to a TDIU.  The Board therefore 
finds that adjudication of whether a TDIU is warranted does 
not raise due process concerns in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service and VA treatment records are 
associated with the claims file.  The Board had before it, as 
did the RO, the Veteran's VA vocational rehabilitation 
folder.  As indicated above, the Veteran had an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Adequate VA examinations 
were conducted in February 2003, April 2008, and September 
2008.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


